Citation Nr: 0923298	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.

2.  Entitlement to Dependents Education Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The appellant's deceased husband had active service from 
October 1944 to November 1946.  The Veteran died in March 
1997.  The appellant is the surviving spouse of the Veteran, 
and is seeking entitlement to service connection for the 
cause of the Veteran's death, to include DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1310, and DEA 
under Chapter 35, Title 38, United States Code.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for the cause of the Veteran's death and 
eligibility to DEA.  The Detroit, Michigan, RO currently 
retains jurisdiction of the appellant's claim.

A hearing before the undersigned Veterans Law Judge at the VA 
RO in Detroit, Michigan, was held in June 2006.  A transcript 
of that hearing is of record.

The Board remanded the appellant's claims for additional 
development in August 2006.  In that remand the Board noted 
that VA should request the Veteran's service treatment 
records (STRs) from the National Personnel Records Center 
(NPRC).  In response to requests from the RO to specify the 
nature of the deceased Veteran's illness, injury, or 
treatment during service and the treatment dates, the 
appellant responded with a NA Form 13055 noting only the 
Veteran's name, social security number, and branch of 
service.  Given the fact that her husband died more than one 
half century after discharge, and the fact that appellant was 
married to someone else during his active service and for 
some years thereafter, the appellant, understandably, was 
unable to provide a discrete 3 month time frame as required 
by NPRC as a prerequisite to conducting a search.  The 
Veteran's service treatment records had previously been 
declared unavailable due to the NPRC fire of 1973.  In 
February 2008 the RO made a formal finding of the 
unavailability of the Veteran's service medical records.  

When this matter was last before the Board in August 2008, 
the Board denied the claims of entitlement to service 
connection for the cause of the Veteran's death, including 
DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1310 
and to DEA under Chapter 35, Title 38, United States Code.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which, in 
an April 24, 2009 Order, granted the parties' Joint Motion 
for remand, vacating that part of the Board's August 2008 
decision that denied the claims of entitlement to service 
connection for the cause of the Veteran's death and to DEA 
and remanding the case for compliance with the terms of the 
Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In the April 2009 Joint Motion for remand, the parties agreed 
that VA has not fulfilled its duty to assist because the RO 
and Board did not cite any "law" that explained that the 
NPRC required a 3 month window to search for the Veteran's 
STRs, to include sick and morning reports, and because the 
Board did not direct the RO to submit multiple requests 
conforming to the 3 month time frame.  

Accordingly, the case is REMANDED for the following action:

1.  Per the Court's Order, submit multiple 
requests for the Veteran's service 
treatment records, including his sick and 
morning reports and any other medical 
treatment records, to the NPRC, the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), and the National Archives 
and Records Administration (NARA), or any 
other organization or agency deemed 
necessary.  The time periods to be 
specified for the requests are October 1, 
1944 to December 31, 1944, January 1, 1945 
to March 31, 1945, April 1, 1945 to June 
30, 1945, July 1, 1945 to September 30, 
1945, October 1, 1945 to December 31, 
1945, January 1, 1946 to March 31, 1946, 
April 1, 1946 to June 30, 1946, July 1, 
1946 to September 30, 1946, and November 
1, 1946 to November 30, 1946.  Any 
negative responses must be noted.

2.  Request the appellant to provide any 
medical records she may possess related to 
post-service treatment for the Veteran's 
cardiovascular system from the time of his 
separation from service to the time of his 
death.  Further, ask her to provide any 
information to corroborate her claim that 
her husband had chest pains in service, 
pointing out to her that the only evidence 
of record on this issue is her statement 
that her husband told her that such had 
occurred.



3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

